Name: Commission Regulation (EEC) No 101/87 of 14 January 1987 altering the export refunds on rice and broken rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 1 . 87 Official Journal of the European Communities No L 13/33 COMMISSION REGULATION (EEC) No 101/87 of 14 January 1987 altering the export refunds on rice and broken rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession Spain and Portugal, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1449/86 (2), and in particular the fifth subparagraph of Article 17 (2) thereof, Whereas the export refunds on rice and broken rice were fixed by Regulation (EEC) No 3963/86 (3) ; Whereas it follows from applying the rules, criteria and other provisions contained in Regulation (EEC) No 3963/86 to the information at present available to the Commission, that the export refunds at present in force should be altered as shown in the Annex to this Regula ­ tion, HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 of Regulation (EEC) No 1418/76, with the exception of those listed in paragraph 1 (c) of that Article, exported in the natural state and fixed in the Annex to Regulation (EEC) No 3963/86 are hereby altered as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 15 January 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 January 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 166 , 25 . 6 . 1976 , p . 1 . 0 OJ No L 133 , 21 . 5 . 1986, p . 1 . 3 OJ No L 365 , 24 . 12 . 1986, p . 66 . / No L 13/34 15. 1 . 87Official Journal of the European Communities ANNEX to the Commission Regulation of 14 January 1987 altering the export refunds on rice and broken rice (ECU/ tonne) CCT heading No Description Amount of refund ex 10.06 Rice : B. I. Paddy rice ; husked rice : b) Husked rice : 1 . Round grain  2. Long grain for export to :  Austria, Liechtenstein, Switzerland and the communes of Livigno and Campione d' ltalia 241,00 \  Other third countries  II . Semi-milled or wholly milled rice : a) Semi-milled rice : 1 . Round grain  2. Long grain  b) Wholly milled rice : 1 . Round grain  2. Long grain in bulk or packaged for export to :  Austria, Liechtenstein, Switzerland, the communes of Livigno and Campione d'ltalia as well as destinations mentioned in Article 5 of Commission Regulation (EEC) No 2730/79 (') 301,00  Zone I 347,00  Other third countries  in immediate packings of 5 kg net or less for export to :  Zones I , II b), IV a), IV b) and VI, the Canary Islands, Ceuta and Melilla 347,00  Zone V a) and VII c) and Canada 352,00 III . Broken rice  (') OJ No L 317, 12. 12. 1979, p. 1 . NB : The zones are those defined in the Annex to Regulation (EEC) No 1 124/77 (OJ No L 134, 28 . 5 . 1977), as last amended by Regulation (EEC) No 3817/85 (OJ No L 368 , 31 . 12. 1985). The export refunds are to be converted into national currencies using the specific agricultural conversion rates fixed in Regulation (EEC) No 3294/86 (OJ No L 304, 30 . 11 . 1986).